Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments/Amendments
Regarding rejection of the claims under 35 USC 101, Applicant submits that the amendments overcome the prior rejection as agreed upon during the previous interview. The Examiner respectfully disagrees. The instant amendments differ from those submitted for discussion during the interview. Additionally, while the Examiner acknowledges that potential amendments were discussed and the Examiner provided suggestions to potentially overcome the prior rejection, no specific agreements were reached (see the Examiner Interview Summary mailed 11/19/2021). Therefore, the rejection is maintained.
Applicant’s arguments with respect to rejection of claims 21-40 under 35 USC 102/103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40
In the instant case, claims 21-27 are directed to a device, claims 28-34 are directed to a method, and claims 35-40 are directed to a computer readable medium. Therefore, these claims fall within the four statutory categories of invention.
Claim 28 recites: A method for enabling a first computing device to perform electronic transactions using provisioned credentials, the method comprising, at the first computing device: 
accessing at least a portion of a provisioned credential associated with a second computing device, wherein: the provisioned credential is based at least in part on a second value that is unique to a second secure element and a credential value that is unique to the provisioned credential, and the at least a portion of the provisioned credential includes at least the credential value; and 
generating a re-provisioned credential based on: P35026US1/27550US.13Response to Non-Compliant Amendment dated April 6, 2021Application No. 15/996,220 the at least a portion of the provisioned credential, and a first value that is unique to a first secure element of the first computing device.
(Additional element(s) emphasized in bold)
The above claim describes a process of accessing a first credential associated with a financial account based on at least two unique data values and generating a re-provisioned credential based on a portion of the first credential and a third unique data value. Therefore, claim 28 is directed to the abstract idea of re-provisioning credentials which is grouped within the “mental processes” grouping of abstract ideas in prong one of step 2A. Accordingly, the claims recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of first computing device, first and second secure elements, and electronic transactions do not amount to significantly more than the abstract idea. As discussed above, taking the claim elements separately, the use of electronic transactions and first and second secure elements does no more than generally link the abstract idea to a particular field of use, the use of the secure elements does not improve the functioning or performance of the computing devices, and the use of computing devices merely uses computers as tools to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recites the concept of re-provisioning digital credentials. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 29-34 further describe characteristics of data or further describe steps associated with provisioning credentials. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
The same analysis pertaining to the abstract idea of re-provisioning credentials holds true for claims 21-27 and 35-40 as well, with the additional elements of memory and processor merely using a processor/computer as a tool to implement the abstract idea. Therefore, claims 21-27 and 35-40 are also not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-22, 28-29, and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Ekberg et al. (US 2014/0026200; hereinafter Ekberg) in view of Singh et al. (US 2013/0041830; hereinafter Singh).
Regarding claims 21, 28, and 35, Ekberg discloses: A first computing device, method, and non-transitory computer-readable medium for performing electronic transactions using provisioned credentials, comprising:
accessing at least a portion of a provisioned credential ("H(secret)") associated with a second computing device (Fig. 4, 0026, 0040-0042)...
and generating a re-provisioned credential ("H(H(secret))") based on: the at least a portion of the provisioned credential (Fig. 4, 0026, 0040-0042)...
Ekberg does not disclose: ...wherein: the provisioned credential is based at least in part on a second value that is unique to a second secure element and a credential value that is unique to the provisioned credential, and the at least a portion of the provisioned credential includes at least the credential value;
and generating a re-provisioned credential based on: ...and a first value that is unique to a first secure element of the first computing device.
However, in the same field of endeavor, Singh discloses: ...wherein: the provisioned credential is based at least in part on a second value that is unique to a second secure element and a credential value that is unique to the provisioned credential, and the at least a portion of the provisioned credential includes at least the credential value (Fig. 4-5, 0059-0061);
and generating a re-provisioned credential based on: ...a first value that is unique to a first secure element of the first computing device (Fig. 4-5, 0059-0061).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 21, 28, and 35 disclosed by Ekberg by including credentials based on values unique to the first and second secure elements as disclosed by Singh. One of ordinary skill in the art would have been motivated to make this modification to verify the secure element that generated/provisioned the credential (Singh 0033).
Regarding claims 22, 29, and 36, Ekberg in view of Singh discloses all limitations of claim 21, 28, and 35. Ekberg further discloses: wherein the at least a portion of the provisioned credential is received from the second computing device or from an external storage device (0040).
Claims 23-27, 30-34, and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Ekberg in view of Singh as applied to claims 21, 28, and 35 above, and further in view of Brown et al. (US 2015/0348025; hereinafter Brown).
Regarding claims 23, 30, and 37, Ekberg in view of Singh discloses all limitations of claims 21, 28, and 35.
Ekberg in view of Singh does not disclose: wherein the re-provisioned credential is further generated based on an identifier that is unique to a payment credential associated with both the provisioned credential and the re-provisioned credential.
However, in the same field of endeavor, Brown discloses: wherein the re-provisioned credential is further generated based on an identifier that is unique to a payment credential associated with both the provisioned credential and the re-provisioned credential (Fig. 6, 0075-0077).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 21, 28, and 35 disclosed by Ekberg in view of Singh by including a generation of a credential based on a unique payment identifier as disclosed by Brown. One of ordinary skill in the art would have been motivated to make this modification to verify that the intended user is in possession of the user devices (Brown 0077).
Regarding claims 24, 31, and 38, Ekberg in view of Singh and Brown discloses all limitations of claims 23, 30, and 37. Brown further discloses: wherein the identifier is a card verification value (CVV) that is received as an input at the first computing device prior to generating the re-provisioned credential (Fig. 6, 0075-0077).
Regarding claims 25, 32, and 39, Ekberg in view of Singh discloses all limitations of claims 21, 28, and 35.
However, Brown discloses: wherein the first computing device accesses the at least a portion of the provisioned credential in response to identifying that the first and second computing devices are associated with a same user account (Fig. 5, 0065-0066, 0071-0075).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 25, 32, and 39 disclosed by Ekberg in view of Singh by including identifying the first and second computing devices as disclosed by Brown. One of ordinary skill in the art would have been motivated to make this modification to ensure both devices are registered (Brown 0065).
Regarding claims 26, 33, and 40, Ekberg in view of Singh discloses all limitations of claims 21, 28, and 35.
However, Brown discloses wherein the credential value comprises a credit card number that is unique to a payment credential associated with both the provisioned credential and the re-provisioned credential (0010, 0080-0081).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 26, 33, and 40 disclosed by Ekberg in view of Singh by including a credit card number as disclosed by Brown. One of ordinary skill in the art would have been motivated to make this modification as a simple substitution of one know element for another to obtain predictable results (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Regarding claims 27 and 34, Ekberg in view of Singh discloses all limitations of claims 21, 28, and 35.
However, Brown discloses: prior to accessing the at least a portion of the provisioned credential: receiving a selection of at least one provisioned credential of multiple provisioned credentials provisioned on the second computing device (Fig. 6, 0075-0077).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 27 and 34 disclosed by Ekberg in view of Singh by including selecting a credential as disclosed by Brown. One of ordinary skill in the art would have been motivated to make this modification to allow personalization of specific credentials (Brown 0061).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Holtmanns et al. (US 2012/0239936) discloses systems and methods for transferring credentials from a first device to a second device. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR RAK whose telephone number is (571)270-1575. The examiner can normally be reached Monday-Friday 9:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.R./Examiner, Art Unit 3685  

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685